Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during the interview dated 18 May 2022 by Applicant’s Attorney Ian McGinn. 

The application has been amended as follows: 
Claims:
1. (Currently Amended) A wire harness production-supporting device configured to produce a wire harness by displaying a wire laying out image in a full size in a length direction on a plurality of display devices, and laying out electric wires along the wire laying out image, the device comprising: 
a computer comprising a storage section and a displaying control section; 	

a tray configured to receive the electric wires having been pulled out, the tray being provided along an arrangement direction of the plurality of display devices in such a manner as to follow the plurality of display devices arranged end to end; 
an electric wire feeding devicehaving a reel with the electric wire being wound therearound including [[, and]] a supporting member that pivotably supports the reel, configured to allow front end portions of the electric wires to be manually pulled out toward the tray, and to allow the electric wires to be manually pulled out along the arrangement direction of the plurality of display devices; 
the storage section configured to store operation recipe information therein as a database configured to be able to identify wire laying out order numbers of the electric wires from an identification code; and 
the displaying control section configured to perform a displaying control on the plurality of display devices, with the operation recipe information including electric wire lengths of the electric wires being set for each of the electric wires, so that when each of the electric wires to be laid out is pulled out, the displaying control section displays, on the plurality of display devices, a starting end location indicator indicating a location for a front end portion of each of the electric wires having been pulled out, on the basis of the electric wire lengths of the electric wires being set in the operation recipe information, 
wherein the wire harness comprising a plurality of electric wires having a branching portion that branches the electric wires and extending portions each of which extends from the branching portion to an end of each of the electric wires 
wherein the displaying control section is configured to display, on the plurality of display devices, an ending end location indicator indicating a cutting location for each of the electric wires having been pulled out, 
wherein [[the]] a distance between a position of the starting end location indictor and a position of the ending end location indicator in a direction parallel to a direction of the arrangement of the plurality of display devices being computed as the electric wire length that corresponds to the electric wire length set in the operation recipe information.

14. (Currently Amended) The wire harness producing production-supporting device according to claim 1, wherein the tray comprises the dimension gauge that guides the electric wires to be manually pulled out.

Reasons for Allowance
Claims 1 and 3-14 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 7 of the response filed on 28 February 2022 reviewed carefully and the amendments of the claims 1 and 3-14, filed on 28 February 2022 along with the examiner’s amendments would overcome the claim objections, claim rejections based on 35 USC §112 and 35 USC §103.

Regarding independent claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
a wire harness production supporting device by displaying a wire laying out image in a full size in a length direction wherein a distance between a position of the starting end location indictor and a position of the ending end location indicator in a direction parallel to the direction of the arrangement of the plurality of display devices being computed as the electric wire length that corresponds to the electric wire length set in the operation recipe information.

Prior art of record Kawase (US 20180088550) teaches a wire harness manufacturing system including a display unit, wire cutting machine and a control unit that displays the wire laying out image along with wire start and end identification information. 
However, Kawase does not teach a tray configured to receive the wires being pulled out or a feeding device configured to allow front end portions to be manually pulled out towards the tray or a distance between a position of the starting end location indicator and a position of the ending end location indicator in a direction parallel to a direction of the arrangement of the plurality of display devices being computed as the electric wire length that corresponds to the electric wire length set in the operation recipe information. 
Prior art of record Davidshofer (US 20030463917) teaches an apparatus for manufacturing a wire harness including a display device that displays wire laying out images. 
However, Davidshofer fails to teach a tray to receive the wires or a displaying control section that display a starting end or ending end location or computes the distance between the starting end and ending end location as the electric wire length. 
Prior art of record Loefkrantz (US 20130100277) teaches a workbench and a manufacturing method of a wire harness including trays to receive the wires and a barcode reader. However, Loefkrantz is silent on manually pulled out the wires or a displaying control section displaying a starting end or ending end location of a wire.  
Prior art of record Liu (CN 207742597) teaches a display panel having a polarization plate and a protective cover plate. Liu does not teach a wire harness production supporting device. Prior art of record Luo (CN 104071635) teaches a wire harness feeding device including a measuring scale. However, Luo is silent on a displaying control system or displaying a full-size image on the display device. 
Therefore, claim 1 is allowed and claims 3-14 are allowed as they inherit all the limitations of independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                              
    
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729